         Case 1:21-cv-01913-ABJ Document 8 Filed 09/22/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 STEVE H. HANKE
                                                  NOTICE OF VOLUNTARY
 and                                                   DISMISSAL

 JOHN C. YOO
                           Plaintiffs,               Civil Action No. 1:21-1913

              v.
 MIGUEL CARDONA, in his official
 capacity as SECRETARY OF THE U.S.
 DEPARTMENT OF EDUCATION

 ELLIE PELAEZ, in her official capacity
 as DESIGNATED FEDERAL
 OFFICER for the National Board For
 Education Sciences, U.S.
 DEPARTMENT OF EDUCATION

 and

 DEPARTMENT OF EDUCATION

                           Defendants.




       PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), Plaintiffs, by and through their counsel, hereby voluntarily dismisses

all claims in the above-captioned action. Accordingly, this matter may be dismissed

without prejudice and without an Order of the Court. Fed. R. Civ. Proc. 41(a)(1)(A)-

(B).
        Case 1:21-cv-01913-ABJ Document 8 Filed 09/22/21 Page 2 of 3




DATED: September 22, 2021.
                                          Respectfully submitted:

                                          /s/ Jessica L. Thompson
                                          JESSICA L. THOMPSON
                                          D.C. Bar No. 1542170
                                          Pacific Legal Foundation
                                          3100 Clarendon Blvd
                                          Ste. 610
                                          Arlington, VA 22201
                                          Tel: (916) 500-2862
                                          JLThompson@pacificlegal.org

                                         Attorney for Plaintiffs




                                     2
         Case 1:21-cv-01913-ABJ Document 8 Filed 09/22/21 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on September 22, 2021, I electronically filed the

foregoing document with the Clerk of the Court for the United States District Court

for the District of Columbia by using the CM/ECF system.

      I further certify that on September 22, 2021, attorney for Defendants, Lisa N.

Newman, consented to service via electronic mail and was served on September 22,

2021, at the following address:

Lisa N. Newman
Trial Attorney
United States Department of Justice
Civil Division – Federal Programs Branch
lisa.n.newman@usdoj.gov

                                              /s/ Jessica L. Thompson
                                              JESSICA L. THOMPSON




                                          3
